Citation Nr: 0109454	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-01 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than January 30, 1979, for an award of service connection for 
diabetes mellitus.

(The issues of whether an overpayment of VA compensation 
benefits in the original amount of $3,694.00 was properly 
created and entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the original 
amount of $3,694.00 are the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from October 1948 to 
November 1975.

In a July 1994 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to an effective 
date earlier than January 30, 1979, for an award of service 
connection for diabetes mellitus.  In a statement received at 
the RO later that month, the veteran expressed disagreement 
with the RO's decision.  Therefore, he is owed a statement of 
the case on this issue, so that he may perfect an appeal if 
he continues to take issue with the claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (2000); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (2000); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

The claim is REMANDED for the following:

Prepare a statement of the case on the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to an effective date 
earlier than January 30, 1979, for an 
award of service connection for diabetes 
mellitus.  Notify the veteran of the time 
limit within which he must respond in 
order to perfect an appeal of this claim 
to the Board.

Thereafter, and only if all appellate procedures are strictly 
followed, the claims file is to be returned to the Board if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



